Form: ICB-19001-01 rev. 01

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in compliance with D.N.J. LBR 9004-2(c)
                                                                           Order Filed on November 19, 2020
   Isabel C. Balboa                                                        by Clerk
                                                                           U.S. Bankruptcy Court
   Chapter 13 Standing Trustee
                                                                           District of New Jersey
   Cherry Tree Corporate Center
   Chapter 13 Standing Trustee
   Cherry Tree Corporate Center
   535 Route 38, Suite 580
   Cherry Hill, NJ 08002-2977


   In Re:                                                Case No.: 20-18418 (JNP)

          Stephen M. Muller                              Hearing Date: 11/18/2020

                                                         Judge:          Jerrold N. Poslusny Jr.
                                            Debtor(s)




                             ORDER CONFIRMING MODIFIED CHAPTER 13 PLAN




The relief set forth on the following pages, numbered two(2) through three(3) is hereby

ORDERED.




  DATED: November 19, 2020
Page 2 of 3
Debtor: Stephen M. Muller
Case No.: 20-18418 (JNP)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



    The modified plan of the debtor having been proposed to the creditor, and a hearing having

been held on the Confirmation of such Plan, and it appearing that the applicable provision of the

Bankruptcy Code have been complied with, particularly 11 USC § 1329; and for good cause

show, it is




ORDERED that the modified plan of the above named debtor, dated 10/09/2020, or the last

amended plan of the debtor be and it is hereby confirmed. The Standing Trustee shall make

payments in accordance with 11 U.S.C. § 1326 with funds received from the debtor; and it is

further




ORDERED that the debtor shall pay the Standing Trustee, Isabel C. Balboa, the sum of

$1,433.00 for a period of 56 months beginning immediately, which payment shall include

commission and expenses of the Standing Trustee in accordance with 28 U.S.C. § 586, together

with $3,561.00 paid to date.

ORDERED that if the debtor should fail to make plan payments for a period of more than 30

days, the Standing Trustee may file, with the Court and served upon the Debtor and Debtor's

Counsel, a Certification of Non-Receipt of Payment and request that the debtor's case be

dismissed. The debtor shall have fourteen days within which to file with the Court and serve

upon the Trustee a written objection to such Certification.
Page 3 of 3
Debtor: Stephen M. Muller
Case No.: 20-18418 (JNP)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



ORDERED as follows:

  Total plan length of 60 months.
